DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/09/2021 has been entered. Claims 1-20 are currently pending in the application. An action follows below:
Response to Arguments
The rejections under 35 U.S.C. 112(a) and 112(b) in the previous Office action dated 12/14/2020 have been withdrawn in light of the amendment to claims except the below rejections of claims 18-20 under 35 U.S.C. 112(b) and the rejections of claims 2-9, 13, 19 and 20 under 35 U.S.C. 112(a).
First Notice to Applicant(s)
As noted in the previous Office action, the claim is construed in light of the original disclosure. In the instant case, the original disclosure of instant application clearly defines the display status memory being coding data, i.e., a non-physical element (see the discussion in the previous Office action.) Specifically, the paragraph [0026] indicated by the Applicant discloses: “Display status memory 34 is, for example, stored in a "cloud" network location or, alternatively, in memory available on dock 14 or display 20, such as in the EDID flash memory.” This paragraph clearly defines the display status memory 34 being coding data (i.e., a non-physical element) stored in a "cloud" network location or, alternatively, in memory of dock 14 or display 20. Further, note that “the display status agent” is construed as a firmware or a software driver, i.e., a non-physical element, in light of the original disclosure at least at ¶ [0026]:7-12 of the specification.
Claim Objections
Claim 1 is objected to under 37 CFR 1.75(a) because although this claim meets the requirement 112/2d, i.e., the metes and bounds are determinable, however, “the display status agent operable when executed on the processor to report” in lines 16-17 should be changed to -- the display status agent, when executed on the associated processor, causing the processor to report -- because the display status agent does not have a physical structure to perform the recited function.
Claim 18 is objected to under 37 CFR 1.75(a) because although this claim meets the requirement 112/2d, i.e., the metes and bounds are determinable, however, “processor” in line 6 should be changed to -- processor to cause the processor -- because the display status agent does not have a physical structure to perform the recited function.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
As per claim 18, this claim recites the limitation, “an interface established with one or more of the plural displays” in lines 7-8. The above underlined limitation contains a feature, “an interface established with one display.” The term “between” means “in a position between others” as shown by the Merriam Webster’s Collegiate Dictionary, 10th Edition. Since it is unclear an interface is established between a display and which other element, it is considered that the invention is not clearly defined.
In addition, claim 18 is directed to a stand-alone information handling system, but this claim recites limitations, which are not element(s) and operation(s)/function(s) of the “claimed” information handling system, e.g., “an external physical memory having a display status memory,” “one or more of plural displays,” “to retrieve from the display status memory a display status of each of the one or more of plural displays,” “the display status agent applying the display status to determine whether to send visual information from the graphics processor to the one or more of plural displays.” In other words, it is unclear whether this claim is directed to “a managing image presentation system comprising one or more information handling systems, one or more of plural displays, and external physical memory having a display status memory” or “a stand-alone information handling system,” it is considered that the invention is not clearly defined.
As per claims 19-20, these claims are therefore rejected for the same reason set forth in independent claim 18.
In addition, claim 19 further recites limitations, which are not element(s) and operation(s)/function(s) of the “claimed” information handling system itself, e.g., “the external physical memory having the display status memory comprises a network location storing a list of information handling systems interfaced with each of the one or more of plural displays.” In other words, it is unclear whether this claim is directed to “a system for managing image presentation comprising one or more information handling systems, one or more of plural displays, and external physical memory having a display status memory” or “a stand-alone information handling system,” it is considered that the invention is not clearly defined.
In addition, claim 20 further recites limitations, which are not element(s) and operation(s)/function(s) of the “claimed” information handling system, e.g., “wherein the external physical memory having the display status memory comprises a docking station coupled to each of the one or more plural displays.” In other words, it is unclear whether this claim is directed to “a system for managing image presentation comprising one or more information handling systems, one or more of plural displays, and external physical memory having a display status memory” or “a stand-alone information handling system,” it is considered that the invention is not clearly defined.

The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-9, 13, 14, 19 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
As per claims 2-3, these claims recite limitations, “the display status agent is further operable to: retrieve from the display status memory a status of the one or more of the plural displays in response to the interface, the status including other of the plural information handling systems interfaced with the one or more of the plural displays; and apply the status to determine whether or not to present visual images at the one or more of the plural displays” in claim 2, which were not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. As discussed in the above “First Notice to Applicant” section, the original disclosure explicitly defines the display status agent being firmware or a software driver, i.e., not a physical element. The original disclosure does not explicitly disclose how the display status agent, which is a mere firmware or software driver and does not have a physical structure, itself performs functions of being operable to retrieve from the display status memory a status of the one or more of the plural displays in response to the interface, the status including other of the plural information handling systems interfaced with the one or more of the plural displays and to apply the status to determine whether or not to present visual images at the one or more of the plural displays, as required by the above underlined limitations, so as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Furthermore, the above underlined limitations can be construed as “the display status agent is further operable to: retrieve from the display status memory a same/common status of two or more of the plural displays in response to the interface, the same/common status including other of the plural information handling systems interfaced with the two or more of the plural displays; and apply the same/common status to determine whether or not to present visual images at the two or more of the plural displays,” which were not described in the 

In addition, claim 3 further recites limitations, “wherein the display status agent at each of the plural information handling systems coupled to one of the plural displays communicate to identify which of the plural information handling systems presents visual information at the one of the plural displays” in claim 3, which were not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. 
First, the original disclosure, specifically Fig. 2, explicitly shows a single display status agent 50 at each information handling system 10, but does not explicitly disclose the plural display status agents at each of the plural information handling systems, as required by the above underlined limitations, so as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.
Second, as discussed in the above “First Notice to Applicant” section, the original disclosure explicitly defines the display status agent being firmware or a software driver, i.e., not a physical element. The original disclosure does not explicitly disclose how the display status agent, which is a mere firmware or software driver and does not have a physical structure, itself is coupled to one of the plural displays and communicates to identify which of the plural information handling systems presents visual information at the one of the plural displays, as required by the above underlined limitations, so as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.

As per claim 4, this claim recites a limitation, “wherein the physical memory storing the display status memory comprises a flash memory at each of one or more of the plural displays,” which includes “wherein the physical memory storing the display status memory comprises a flash memory at each of the plural displays,” which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.
In the example embodiment, display status memory 34 is a table of display unique identifiers that each have associated display status information, such as display orientation, subdisplay configurations, and connected information handling systems. Display status memory 34 may be stored in a database or other memory structure as a table or other format that is accessible by information handling system 10.” This disclosure explicitly defines a display status memory being a table stored in a single memory structure, thereby rendering the physical memory being a single physical memory. However, the original disclosure does not explicitly disclose in detail a single physical memory comprising plural flash memories, each located in each of the plural displays. Accordingly, the original disclosure does not contain such description and details regarding to the above underlined limitation of this claim, so as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.

As per claim 5, this claim recites a limitation, “wherein the physical memory storing the display status memory comprises a network location,” which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The original disclosure, specifically Fig. 1 and ¶ [0024]:3-8, discloses: “In the example embodiment, display status memory 34 is a table of display unique identifiers that each have associated display status information, such as display orientation, subdisplay configurations, and connected information handling systems. Display status memory 34 may be stored in a database or other memory structure as a table or other format that is accessible by information handling system 10.” This disclosure explicitly defines the display status memory being a table and stored in a database, other memory structure, or in a storage device of a server information handling system 36 as shown in Fig. 1. To a certain extent, one skilled in the relevant art would realize that the original disclosure teaches the “claimed” physical memory located at a network location. Furthermore, the original claim 5 recites “the display status memory comprises a table stored at a network location”, thereby rendering the “claimed” physical memory located at a network location. However, the original disclosure does not discuss in detail “the physical memory comprising a network location” of the above underlined limitation 
	As per claim 6, this claim recites a limitation, “wherein the physical memory storing the display status memory comprises a docking station interfaced with the plural displays,” which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. The original disclosure, specifically ¶ [0024]:3-8, discloses: “In the example embodiment, display status memory 34 is a table of display unique identifiers that each have associated display status information, such as display orientation, subdisplay configurations, and connected information handling systems. Display status memory 34 may be stored in a database or other memory structure as a table or other format that is accessible by information handling system 10.” This disclosure explicitly defines a display status memory being a table. Moreover, the original claim 6 recites “a table stored at a docking station interfaced with the plural displays.” Based on the aforementioned disclosure, the original disclosure discloses the physical memory being in the docking station, but not “the physical memory comprising the docking station” of the above underlined limitation, so as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.
	As per claim 7, this claim recites a limitation, “wherein the physical memory storing the display status memory comprises a wireless access point,” which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. The original disclosure, specifically ¶ [0024]:3-8, discloses: “In the example embodiment, display status memory 34 is a table of display unique identifiers that each have associated display status information, such as display orientation, subdisplay configurations, and connected information handling systems. Display status memory 34 may be stored in a database or other memory structure as a table or other format that is accessible by information handling system 10.” This disclosure explicitly defines a display status memory being a table. Moreover, the original claim 7 recites “a table stored at a wireless access point.” Based on the aforementioned disclosure, the original disclosure discloses the physical memory being at a wireless access point, but not “the physical memory comprising the docking station” of the above underlined 

	As per claims 8-9, these claims recite a limitation, “a display status user interface generated by the display status agent” in line 2 of claim 8, which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. As discussed in the above “First Notice to Applicant” section, the original disclosure explicitly defines the display status agent being firmware or a software driver, i.e., not a physical element. The original disclosure does not explicitly disclose how the display status agent, which is a mere firmware or software driver and does not have a physical structure, itself performs functions of generating a display status user interface, as required by the above underlined limitation, so as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.
	In addition, claims 8-9 further recite a limitation, “wherein selections at the display status user interface determine which of the plural information handling systems control presentation of visual images at each of the plural displays” in last 3 lines of claim 8, which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. The original disclosure does not explicitly disclose how selections themselves determine which of the plural information handling systems control presentation of visual images at each of the plural displays, as required by the above underlined limitation, so as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.
	In addition, claim 9 further recites limitations, “wherein each display status agent is further operable to: detect a predetermined event associated with one or more of the plural displays; and in response to the predetermined event to present the display status user interface at all of the plural displays interfaced with the display status agent,” which were not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. As discussed in the above “First Notice to Applicant” section, the original disclosure explicitly the display status agent being firmware or a software driver, i.e., not a physical element. The original disclosure does not explicitly disclose how the display status agent, which is a mere firmware or software driver and does not have a physical structure, itself performs functions of being operable to detect a predetermined event associated with one or more of the plural displays and, in response to the predetermined event, to present the display status user interface at all of the plural displays interfaced with the display status agent, as required by the above underlined limitations, so as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.
	As per claims 13, 14, 19 and 20, see the rejections of claims 4-6 for similar limitations.
Second Notice to Applicant(s)
Examiner notes that the specification is not the measure of invention. Therefore, limitations contained therein can’t be read into the claims for the purpose of avoiding the prior art. See In re Sporck, 55 CCPA 743, 386 F.2d 924, 155 USPQ 687 (1968).
Further, the names/ terms of the features/elements used in the pending application or pending claims may be different from the names/terms of the matching features/ elements of the prior arts; however, the matching features/ elements of the prior arts contain all characteristics/ functions of the features/elements DEFINED by the pending claims.
Note that in order to avoid confusion, the below citations in the below rejection(s) are mere one or more places in the reference to disclose the "claimed" limitation(s) and/or are directed to one or more of embodiments disclosed by the cited reference(s). In other words, the “claimed” features/limitations may be read in other places in the reference or other embodiments of the reference. In order to better understand how the claimed limitations are taught by the reference(s), a review of the entire reference(s) is suggested by the examiner. Applicant is reminded a prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention as not all relevant paragraphs may have been cited in the rejection. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984).
Further, note that one or more prior art rejections to one or more claims are made because whether each and every element as set forth in the claim is found, either expressly or inherently, in a prior art reference, based on a level of one of ordinary skill in the art and all requirements of the test for anticipation under 35 U.S.C. §102 and/or a prima facie case of obviousness under 35 .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 10, 13 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park (US 2005/0275603 A1.)
	As per claim 10, Park discloses a method for managing presentation of visual information at a display, the method comprising: 
 	interfacing a first information handling system to a first display (see at least Figs. 1-2; ¶ [0037], disclosing a computer 10 [as a first information handling system] communicating to one of display apparatuses 30 [[as a first display apparatus]] via elements [12, 50, 32];) 
 	in response to the interfacing, communicating a status of the first display from the first information handling system to a display status memory located in a physical memory external to the first information handling system (see at least ¶¶ [0054]-[0057] and [0060], disclosing, in response to the interfacing, the first information handling system 10 communicating a status of the first display, such as a display state of the imaged displayed on the display, resolution, brightness and contrast of the display, to a display status memory located in a physical memory [[such as a memory 36 of the display]] external to the first information handling system 10;) 
see at least ¶ [0057], ¶ [0060], disclosing retrieving from the display status memory of the memory 36 the status of the first display;) and 
	selectively presenting visual images from the first information handling system at the first display based at least in part upon the retrieved status (see at least ¶ [0033]; ¶ [0035], disclosing the first information handling system providing visual images, such as multimedia images, to the display; further see ¶ [0057], disclosing selectively presenting visual images from the first information handling system at the first display based at least in part upon the above-discussed retrieved status.)
	As per claim 13, Park discloses the physical memory having the display status memory and comprising a network storage location (see at least Figs. 1-2; ¶ [0037], disclosing the physical memory having the display status memory and comprising a network storage location in order to communicate the display apparatus 30 to the computer 10 [as the first information handling system] via elements [12, 50, 32].)
	As per claim 14, Park discloses the physical memory having the display status memory comprises a memory located in the first display (see the discussion in the rejection of claim 10; or see at least Fig. 3; ¶ [0060], disclosing the physical memory 36 having the display status memory comprises a memory located in the first display.)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 11, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Park (US 2005/0275603 A1) in view of Nagano et al. (US 2004/0130568 A1; hereinafter Nagano.)
As per claim 1, Park discloses a system (see at least Fig. 1 showing a system) comprising: 
see at least Fig. 1, disclosing plural displays 30,) each display operable to present visual images based upon visual information (see at least ¶ [0038], disclosing each display operable to present visual images based upon visual information, such as multimedia data;) 
	an information handling system having a non- transitory memory and a processor and operable to generate the visual information and communicate the visual information to the plural displays (see at least Figs. 1, 2 and 4; ¶ [0053], ¶ [0055], disclosing an information handling system 10 having a non-transitory memory [including a storage device 13 and/or RAM 15 or a HDD 16 and/or a RAM 15] and a processor including at least elements [CPU 14, a computer controller 11] and operable to generate the visual information and communicate the visual information to the plural displays;) 
 	a physical memory external to and interfaced with the information handling system (see at least Fig. 3, disclosing a physical memory including each memory 36 in each of the plural displays and being external to and interfaced with the information handling system 10;) 
	a display status memory stored in the physical memory and accessible by the plural information handling systems, the display status memory storing a display status for each of the plural displays (see at least Fig. 3; ¶ [0060], disclosing a display status memory stored in the physical memory and accessible by the information handling system, the display status memory storing a display status, such as the operating state, for each of the plural displays 30;) and 
	a display status agent stored in the non-transitory memory on the information handling system and operable when executed on the processor to report to the display status memory multimedia data and control data (see at least Fig. 4; ¶¶ [0054]-[0059], disclosing a display status agent including an application program or a computer controller 11 stored in the above-discussed non-transitory memory on the information handling system and operable when executed on the processor to report to the display status memory multimedia data and control data including at least resolution, brightness, and contrast of the display.) 
	Park is silent to (i) “plural information handling systems” and (ii) “the display status agent operable when executed on the processor to report to the display status memory an interface established between one or more of the plural displays and the information handling system executing the display status agent”, as claimed.
see at least Figs. 4 and 8) comprising: 
	plural information handling systems (1a-1d), each information handling system having a non-transitory memory and a processor (see at least Fig. 2, disclosing each information handling system 1 having a non-transitory memory [including elements 12 and 15] and a processor including a controller 16), each information handling system operable to generate the visual information and communicate the visual information to the display (see at least Fig. 8;) 
	a physical memory external to and interfaced with the plural information handling systems (see at least Figs. 4-5 and the corresponding description, discussing a physical memory external, such as a data storage 26, to and interfaced with the plural information handling systems 1;) 
	a display status memory stored in the physical memory, accessible by the plural information handling systems, and storing a display status for the display (see at least Fig. 4, disclosing a display status memory [30-37] stored in the physical memory 26, accessible by the plural information handling systems, and storing a display status for the display in the display status management file 35 of the display status memory;) and 
	a display status agent stored in the non-transitory memory on each of the plural information handling systems (see at least Fig. 2, disclosing the storage 15 of the non-transitory memory on each of the plural information handling systems storing application software programs including a display status agent for performing the processes,) the display status agent operable when executed on the processor to report to the display status memory an interface established between the display and the information handling system executing the display status agent (see at least Fig. 4; ¶¶ [0158]-[0159], [0163], [0169]-[0170], discussing the display status agent operable when executed on the processor 16 to report, via the communications [17, 18], to the display status memory of the data storage 26 a connection [[as an interface]] established between the display and the information handling system executing the display status agent; also see Fig. 6.) 
Park, as discussed above, does not explicitly disclose (i) “plural information handling systems” and (ii) “the display status agent operable when executed on the processor to report to the display status memory an interface established between one or more of the plural displays and the information handling system executing the display status agent”, as claimed. Nagano, as discussed above, remedies for the above deficiencies of the Park reference by teaching the system comprising plural information handling systems communicating with the display via a network for presenting visual images generated by the plural information handling systems. Thus, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of invention of the pending application to modify the system of the Park reference to include plural information handling systems communicating with the display via a network, in view of the teaching in the Nagano reference to improve the above modified system of the Park reference for the predictable result of at least presenting visual images generated by the plural information handling systems. Accordingly, the combination of Park and Nagano obviously renders all limitations of this claim.

	As per claim 2, the above modified Park obviously renders wherein the display status agent is further operable to: retrieve from the display status memory a status of the one or more of the plural displays in response to the interface, the status including other of the plural information handling systems interfaced with the one or more of the plural displays and apply the status to determine whether or not to present visual images at the one or more of the plural displays (see the discussion in the rejection of claim 1; or see Nagano at least Fig. 4, disclosing a display status memory [30-37] stored in the physical memory 26, accessible by the plural information handling systems, storing a display status for the display in the display status management file 35 of the display status memory; and, retrieved, by the executed display status agent, from the display status memory a status of the one or more of the plural displays in response to the interface; see Nagano at least Fig. 4; ¶¶ [0158]-[0159], [0163], [0169]-[0170], discussing the display status agent operable when executed on the processor 16 to report, via the communications [17, 18], to the display status memory of the data storage 26 a connection [[as an interface]] established between the display and the information handling system executing the display status agent; also see Nagano Fig. 6; see Park at least Fig. 3; ¶ [0060], discussing the display status memory stored in the physical memory and accessible by the information handling system, the display status memory storing a display status, such as the operating state, for each of the plural displays 30.)
see Park at least Fig. 1, disclosing the information handling system 10 coupled to one of plural displays 30, via the network 50, communicate to the information handling system which presents visual information at the one of the plural displays; see Nagano at least Figs. 6 and 8, discussing the display status agent at each of the plural information handling systems 1 coupled to the display communicate to identify which of the plural information handling systems presents visual information at the display.)
	As per claim 4, the above modified Park obviously renders that the physical memory storing the display status memory comprises a flash memory at each of one or more of the plural displays (see Park at least Fig. 3; ¶ [0060], disclosing that the physical memory storing the display status memory comprises a flash memory 36 of at each of one or more of the plural displays; also see Nagano at least Fig. 4, disclosing that the physical memory 26 storing the display status memory comprises a flash memory of the display.)
	As per claim 5, the above modified Park obviously renders the physical memory storing the display status memory and comprising a network location (see Park at least Fig. 1; ¶ [0034], disclosing the physical memory storing the display status memory and comprising a network location 50; also see Nagano at least Fig. 1; ¶ [0153], disclosing the physical memory storing the display status memory and comprising a network location 3.)
	As per claim 6, the above modified Park obviously renders the physical memory storing the display status memory and comprising a docking station interfaced with the plural displays (see Park at least Fig. 1; ¶ [0034], disclosing the physical memory storing the display status memory and comprising a docking station, at a network location 50, interfaced with the plural displays 30; also see Nagano at least Fig. 1; ¶ [0153], disclosing the physical memory storing the display status memory and comprising a docking station, at a network location 3, interfaced with the display.)
	As per claim 7, the above modified Park obviously renders the physical memory storing the display status memory and comprising a wireless access point (see Park at least Fig. 1; ¶ [0034], disclosing the physical memory storing the display status memory and comprising a wireless access point at a network location 50, interfaced with the plural displays 30; also see Nagano at least Fig. 1; ¶ [0153], disclosing the physical memory storing the display status memory and comprising a wireless access point at a network location 3, interfaced with the display.)
	As per claim 11, Park, as discussed in the rejection of claim 10, is silent to a second information handling system and limitations associated with the second information handling system, as claimed.
	However, in the same field of endeavor, Nagano discloses a system (see at least Figs. 4 and 8) comprising plural information handling systems (1a-1d), each information handling system having a non-transitory memory and a processor (see at least Fig. 2, disclosing each information handling system 1 having a non-transitory memory [including elements 12 and 15] and a processor including a controller 16), each information handling system operable to generate the visual information and communicate the visual information to the display (see at least Fig. 8;) and an associated method comprising:
	analyzing the retrieved status to determine a second information handling system interfacing with the first display (see at least Figs. 10-11; ¶¶ [0169]-[0170], ¶¶ [0199]-[0201], discussing to analyze the retrieved status to determine a second information handling system interfacing with the first display [[connected status in the display status management file at ¶¶ [0169]-[0170] and in priority order at ¶¶ [0199]-[0201]] to determine a second information handling system interfacing with the first display) and 
	selecting the first or second information handling system to present the visual images based upon a priority stored in the display status memory (see at least Figs. 4, 10-11; ¶¶ [0169]-[0170], ¶¶ [0199]-[0201], discussing to selecting the first or second information handling system to present the visual images based upon a priority stored in the display status memory of the storage device 26 of the display.)
	Park, as discussed above, does not explicitly disclose a second information handling system and limitations associated with the second information handling system, as claimed. Nagano, as discussed above, remedies for the above deficiencies of the Park reference by teaching the system comprising plural information handling systems including at least first and second information handling systems and communicating with the display via a network and the above-discussed method, for presenting visual images generated by the plural information handling systems. Thus, it would have been obvious to one of ordinary skill in the art at the time 
	As per claim 18, see the discussion in the rejection of claim 1 for similar limitations. Note that the processor of the above modified Park in the rejection of claim 1 is construed as to include a processor and a graphic processor of claim 18. Accordingly, the above modified Park obviously renders all limitations of this claim.
	As per claim 19, the above modified Park obviously renders the external physical memory storing the display status memory and comprising a network location storing a list of information handling systems interfaced with each of the one or more of plural displays. (see Park at least Fig. 1; ¶ [0034], disclosing the physical memory storing the display status memory and comprising a network location 50 and the information handling system interfaced with the plural displays; also see Nagano at least Fig. 1; ¶ [0153], disclosing the physical memory storing the display status memory and comprising a network location 3; further see at least Fig. 10 for a list of  information handling systems interfaced with the display; thereby rendering the external physical memory storing the display status memory and comprising a network location storing a list of information handling systems interfaced with each of the one or more of plural displays.)
	As per claim 20, the above modified Park obviously renders the external physical memory storing the display status memory and comprising a docking station coupled to each of the one or more plural displays (see Park at least Fig. 1; ¶ [0034], disclosing the physical memory storing the display status memory and comprising a docking station, at a network location 50, coupled to the plural displays 30; also see Nagano at least Fig. 1; ¶ [0153], disclosing the physical memory storing the display status memory and comprising a docking station, at a network location 3, coupled to the display; thereby rendering the external physical memory storing the display status memory and comprising a docking station coupled to each of the one or more plural displays.)
Allowable Subject Matter
Claims 12 and 15-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the claimed invention is directed to a system and method which automates management of presentation of visual information between plural information handling systems across plural peripheral displays. Claim 12 identifies the uniquely distinct limitations, “analyzing the retrieved status to determine a second information handling system interfaces with the first display; analyzing the retrieved status to determine a second display interfaced with the second information handling system; and in response to determining a second display interfaced with the second information handling system, automatically configuring the first information handling system to present visual images at only the first display and the second information handling system to present visual images at only the second display.” Claim 12 identifies the uniquely distinct limitations, “wherein the display status comprises a network address of information handling systems interfaced with the first display, the method further comprising: establishing communication between the first information handling system and a second information handling system included in the display status by reference to the network address; and coordinating presentation of visual information at the first display with communication between the first and second information handling systems to select the first or second information handling system to present the visual information.” The closest prior arts, Park and Nagano references both discussed above, either singularly or in combination, fails to anticipate or render the above underlined limitations in combination with all of the other claimed limitations particularly recited by these claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yamaguchi (US 2013/0204401 A1) discloses a system and method for managing presentation of visual information between plural mobile devices across plural peripheral displays based on the a detection result of the motion of the mobile devices via a camera disposed at the display apparatus (see at least Abstract; Figs. 4, 5, 14-16.)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jimmy H Nguyen whose telephone number is (571) 272-7675. The examiner can normally be reached on Monday-Friday 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

						/Jimmy H Nguyen/
Primary Examiner, Art Unit 2626